         Case 3:19-cv-00114-KGB Document 24 Filed 02/26/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

CYPRESS INSURANCE COMPANY                                                        PLAINTIFF

v.                              Case No. 3:19-cv-00114-KGB

BRADLEY VEAL, et al.,                                                         DEFENDANTS

                                           ORDER

       Before the Court is a motion to withdraw as counsel filed by Emily R. Helmick, who

represents the plaintiff Cypress Insurance Company in this matter (Dkt. No. 23). In the motion,

Ms. Helmick states that she has tendered her resignation to Munson, Rowlett, Moore & Boone,

P.A. (Id.). Mr. Helmick states that Cypress Insurance Company will continue to be represented

by other counsel of record (Id.). For good cause shown, the Court grants the motion to withdraw

as counsel (Id.). The Court directs the Clerk to terminate Ms. Helmick as counsel of record for

Cypress Insurance Company.

       So ordered this 26th day of February, 2021.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
